DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not disclose the first source/drain material extends lower than the bottom of the fin by a distance in a range from greater than 0 nm to 10 nm, as recited in claim 14.  Note that the specification only discloses the recesses 88 (as in this case, the first source/drain material 90 formed in the recess 88) extends into the substrate 50 by a distance that is between 0 nm to 10 nm [0035].

The specification does not disclose the source/drain region has a second height greater than the first height, as recited in claim 15.  Note that the specification only discloses the opening (as in this case, the recess 88) has a depth that is greater than the first height of the fin [0055].

The specification does not disclose a thickness of the first source/drain material along a bottom of the firs source/drain material is greater than a difference between the second height and the first height, as recited in claim 19.  Note that the specification only discloses a thickness of first source/drain material is greater than a difference between the depth of the opening (as in this case, the recess 88) and the first height of the fin [0055].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0027918).
Kim et al. discloses, as shown in Figures, a device comprising:
	a fin (AF) extending from a substrate (110,310), the fin having a top surface that is a first height from a top surface of the substrate;
	a gate stack (220,420) over the fin;
	a source/drain region (SR/DR) in the fin adjacent the gate stack and in the substrate, wherein a bottom surface of the source/drain region is below the top surface of the substrate [0101] and wherein a top surface of the source/drain region is above the top surface of the fin, the source/drain region comprising:
		a first source/drain material (182/184,382/384) comprising silicon germanium having a first concentration of germanium and a first concentration of boron [0008],[0056],[0084],[0108];
		a second source/drain material (186,386) over the first source/drain material, the second source/drain material comprising silicon germanium having a second concentration of germanium and a second concentration of boron, wherein the second concentration of germanium is greater than the first concentration of germanium and wherein the second concentration of boron is greater than the first concentration of boron [0008],[0056],[0084],[0108]; and
		a third source/drain material (188,388) over the second source/drain material, the third source/drain material comprising silicon germanium having a third concentration of germanium and a third concentration of boron [0008],[0056],[0084],[0108].

Regarding claim 2, Kim et al. discloses the bottom surface of the source/drain region is at a depth of 0 nm to 10nm below the top surface of the substrate ([0101], a bottom surface of the recess is even with a top surface of the isolating layer 330, Figures).

Regarding claim 6, Kim et al. discloses the first concentration of germanium (of 182/184,382/384) is between 10 atomic percent and 40 atomic percent [0008],[0056],[0084].

Regarding claim 9, Kim et al. discloses, as shown in Figures, a device comprising:
	a fin (AF) extending from a substrate (110,310), the fin having an upper surface that is a first height from an upper surface of the substrate;
	a gate stack (220,420) over the fin;
	a source/drain region (SR/DR) in the fin adjacent the gate stack and in the substrate, the source/drain region comprising:
		a first source/drain material (182/184,382/384) comprising silicon germanium having a first concentration of germanium and a first concentration of boron, wherein the first source/drain material extends lower than a bottom of the fin [0008],[0056],[0084],[0108];
		a second source/drain material (186,386) over the first source/drain material, the second source/drain material comprising silicon germanium having a second concentration of germanium and a second concentration of boron, wherein the second concentration of germanium is greater than the first concentration of germanium and wherein the second concentration of boron is greater than the first concentration of boron [0008],[0056],[0084],[0108]; and
		a third source/drain material (188,388) over the second source/drain material, the third source/drain material comprising silicon germanium having a third concentration of germanium and a third concentration of boron, wherein an upper surface of the third source/drain material protrudes above the upper surface of the fin [0008],[0056],[0084],[0108]. 

Regarding claim 10, Kim et al. discloses the second source/drain material is entirely above the bottom of the fin [Figures].

Regarding claim 11, Kim et al. discloses the second source/drain material is entirely below the upper surface of the fin [Figures].

Regarding claim 15, Kim et al. discloses, as shown in Figures, a device comprising:
	a fin (AF) extending from a substrate (110,310), the fin having a top surface that is a first height from a top surface of the substrate;
	a gate stack (220,420) over the fin;
	a source/drain region (SR/DR) in the fin adjacent the gate stack and in the substrate, wherein the source/drain region has a second height greater than the first height, the source/drain region comprising:
		a first source/drain material (182/184,382/384) over the substrate and along a sidewall of the fin; 
		a second source/drain material (186,386) over the first source/drain material, wherein the first source/drain material separates the second source/drain material from the fin and the substrate, wherein an upper surface of the second source/drain material below an upper surface of the fin;
		a third source/drain material (188,388) over the second source/drain material, wherein an upper surface of the third source/drain material protrudes above the upper surface  of the fin.

Regarding claim 16, Kim et al. discloses a bottom surface of the second source/drain material is higher than an upper surface of the substrate [Figures].

Regarding claim 17, Kim et al. discloses the first source/drain material comprising silicon germanium having a first concentration of germanium and a first concentration of boron [0008],[0056],[0084],[0108], wherein the second source/drain material comprises silicon germanium having a second concentration of germanium and a second concentration of boron, wherein the second concentration of germanium is greater than the first concentration of germanium and wherein the second concentration of boron is greater than the first concentration of boron [0008],[0056],[0084],[0108], and wherein the third source/drain material comprising silicon germanium having a third concentration of germanium and a third concentration of boron [0008],[0056],[0084],[0108]. 

Regarding claim 18, Kim et al. discloses a height of the second source/drain material is less than the first height [Figures].

Regarding claim 19, Kim et al. discloses a thickness of the first source/drain material along a bottom of the first source/drain material is greater than a difference between the second height and the first height [Figures].

Regarding claim 20, Kim et al. discloses the third source/drain material extends from lower than the upper surface of the fin to above the upper surface of the fin [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0027918) in view of Ando et al. (US 2018/0337098).
Regarding claim 3, Kim et al. discloses the claimed invention including the device as explain in the above rejection.  Kim et al. does not disclose the top surface of the fin is at a height of 30 nm to 70 nm above the top surface of the substrate.  However, Ando et al. discloses a device comprising a top surface of the fin (200,202) is at a height of 30 nm to 70 nm above a top surface of a substrate (102).  Note Figures and [0035] of Lee et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the fin of Kim et al. having the top surface of the fin is at a height of 30 nm to 70 nm above the top surface of the substrate, such as taught by Ando et al. in order to have a desired configuration.

Regarding claim 4, Kim et al. discloses the claimed invention including the device as explain in the above rejection.  Kim et al. further discloses the substrate and the fin comprising silicon.  Kim et al. does not disclose the fin comprising silicon germanium.  However, Ando et al. discloses a fin (202) comprising silicon or silicon germanium.  Note Figures and [0029]-[0032] of Ando et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the fin of Kim et al. comprising silicon germanium, such as taught by Ando et al. since silicon and silicon germanium are commonly used as the materials for the fin and they are interchangeable.

Regarding claim 5, Kim et al. and Ando et al. disclose the fin has a concentration of germanium that is between 10 atomic percent and 50 atomic percent [0029]-[0032].

Claim(s) 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0027918) in view of in view of Li et al. (US 2019/0097006).
Regarding claim 7, Kim et al. discloses the claimed invention including the device as explain in the above rejection.  Kim et al. does not disclose the first concentration of boron is between 1 x 1019 atoms/cm3 and 1 x 1021 atoms/cm3.  However, Li et al. discloses a boron-doped silicon geranium (220-1) having a first concentration of boron between 1 x 1019 atoms/cm3 and 1 x 1021 atoms/cm3.  Note Figures and [0028] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the boron-doped silicon germanium of Kim et al. having a boron concentration as claimed, such as taught by Li et al. in order to further improve the performance of the device. 

Regarding claim 8, Kim et al. discloses the claimed invention including the device as explain in the above rejection.  Kim et al. does not disclose the second concentration of boron is 10 times the first concentration of boron.  However, Li et al. discloses a second concentration of boron (of 220-2, between 1x1019 atoms/cm3 and 1x1021 atoms/cm3) is 10 times a first concentration of boron (of 220-1, 5x1019 atoms/cm3).  Note Figures and [0028] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Kim et al. having the second concentration of boron being 10 times the first concentration of boron, such as taught by Li et al. in order to further improve the performance of the device.

Regarding claim 13, Kim et al. discloses the claimed invention including the device as explain in the above rejection.  Kim et al. does not disclose a thickness of the first source/drain material is in a range between 3 nm and 20 nm at the bottom of the first source/drain material.  However, Li et al. discloses a thickness of a first source/drain material (220-1) is in a range between 3 nm and 20 nm at the bottom of the first source/drain material.  Note Figures and [0028] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first source/drain material of Kim et al. having the thickness as claimed, such as taught by Li et al. in order to have the desired configuration.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0027918) in view of in view of Jenne et al. (US 2016/0300959).
Regarding claim 12, Kim et al. discloses the claimed invention including the device as explain in the above rejection.  Kim et al. further discloses the semiconductor substrate comprises doped silicon, and the first source/drain material contacts the silicon substrate.  Kim et al. does not disclose the semiconductor substrate having a boron concentration between 1x1017 atoms/cm3 and 1x1020 atoms/cm3.  However, Jenne et al. discloses a semiconductor substrate (508) comprising doped silicon having a boron concentration between 1x1017 atoms/cm3 and 1x1020 atoms/cm3.  Note Figures and [0037] of Jenne et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor substrate of Kim et al. having the boron concentration as claimed, such as taught by Jenne et al. in order to have the substrate with the desired conductivity.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0027918).
Regarding claim 14, Kim et al. discloses the claimed invention including the device as explain in the above rejection.  Kim et al. further discloses in [0101], the bottom surface of the recessed region 350 may be positioned at a height lower than the upper surface of the device isolation layer 330 (or lower than the lower surface of the fin AF).  Kim et al. does not the first source/drain material extends lower than the bottom of the fin by a distance in a range from greater than 0 m to 10 nm.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, distance, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, distance, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897